Citation Nr: 0305025	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  96-46 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

(The issue of entitlement to service connection for PTSD will 
be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from November 1974 to July 
1976.  This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which, in February 1996, denied a request to 
reopen a claim of entitlement to service connection for PTSD.  
After the veteran perfected timely substantive appeal of that 
determination, in October 1996, she submitted additional 
evidence and argument, and a subsequent rating decision in 
July 2000 determined that new and material evidence to reopen 
the claim for service connection for PTSD had been submitted, 
and denied the reopened claim on the merits.

During the pendency of this claim, the veteran submitted a 
claim of entitlement to service connection for a bipolar 
disorder.  That claim was denied by a rating decision 
prepared in July 2000 and issued to the veteran in August 
2000.  The evidence of record does not reflect that the 
veteran timely disagreed with this determination, and a claim 
of entitlement to service connection for a bipolar disorder 
is not before the Board.

Pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)), 
the Board is undertaking additional development on the claim 
of entitlement to service connection for PTSD.  When 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).)  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing this issue.


FINDINGS OF FACT

1.  A claim of entitlement to service connection for PTSD was 
denied by a rating decision prepared in September 1991 and 
issued to the veteran in December 1991, and that decision 
became final in the absence of a timely appeal.


2.  The evidence associated with the record since the 
September 1991 rating decision bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and the new evidence 
must be considered in order to fairly decide the merits of 
this claim.


CONCLUSION OF LAW

Although the September 1991 rating decision which denied 
service connection for PTSD became final, new and material 
evidence to reopen the claim has been submitted.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that she has submitted new and material 
evidence to reopen the claim of entitlement to service 
connection for PTSD.  The RO determined that new and material 
evidence had been submitted to reopen the claim, and the 
Board agrees.  

Duty to assist and notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
removes the requirement that a veteran present a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date, and 
thus applies to the claim before the Board on appeal.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C.A. § 5107, was intended to have retroactive effect).  
The VCAA provides that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, requires the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured.  38 
U.S.C.A. § 5103A(f) (West Supp. 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date (with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

VA must notify the veteran of evidence and information 
necessary to substantiate his/her claim and inform him/her 
whether he/she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

By the discussion in the February 1996 rating decision, and 
by a statement of the case and supplemental statements of the 
case issued in 1997, 2000, and 2002, the veteran was informed 
generally of the requirement to submit new and material 
evidence to reopen a claim, was informed of the evidence 
required to establish service connection.  By the August 2002 
supplemental statement of the case (SSOC), the veteran was 
notified specifically of the regulations under the VCAA and 
was advised of VA's duties to assist her in the development 
of her claim.  

The duties to inform the veteran of the evidence necessary to 
reopen her claim was fully met by the SSOC issued in August 
2002, which detailed applicable regulations, including 
38 C.F.R. §§ 3.102, 3.156, and 3.159, summarized the 
evidence, and reopened the claim.  Any duty to assist or 
notify the veteran regarding a request to reopen a claim, 
including as specified in the VCAA, has been met in this 
case.  In particular, the Board notes that the request to 
reopen a claim of entitlement to service connection for PTSD, 
has been granted, and the claim has been reopened.  As the 
determination to this point is favorable, and the reopened 
claim has been remanded, no further action to comply with the 
VCAA would be in the veteran's interests.  

Although the veteran's claim for service connection for PTSD 
was denied in 1991, the veteran may reopen the claim, if she 
submits new and material evidence.  
38 U.S.C.A. § 5108; Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  The veteran contends that she has submitted such 
evidence, and the Board agrees.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  No 
other standard than that articulated in the regulation 
applies to the determination in this case.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

38 C.F.R. § 3.156, as in effect prior to August 2001, does 
not identify the qualities evidence must have to be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  It is reasonable to require 
evidence submitted since the prior final denial to 
"contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge, supra, at 1363.  When 
determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Board also notes that Hodge and later cases regarding 
requests to reopen claims set forth a three-step analysis to 
be applied in determining whether evidence was new and 
material.  The second step of that analysis required VA to 
determine whether the claim is well-grounded under 38 
U.S.C.A. § 5107(a).  However, as noted above, the VCAA 
amended certain provisions of the laws governing veterans' 
benefits in November 2000, so that a veteran is no longer 
required to submit a well-grounded claim.  Therefore, the 
portion of the analysis in Hodge regarding determination of 
whether the new and material evidence establishes a well-
grounded claim has not been applied by the Board.  

The evidence at the time of a 1991 rating decision which 
denied entitlement to service connection for PTSD consisted 
of the veteran's service medical records and post-service 
clinical records.  As noted by the RO in the 1991 rating 
decision, the clinical evidence of record did not include 
assignment of a diagnosis of PTSD. 

Some of the additional evidence obtained since the December 
1991 denial includes clinical records which reflect that a 
diagnosis of PTSD, among other psychiatric disorders, has 
been assigned.  

It is clear that the additional VA and private inpatient and 
outpatient treatment records obtained since the last final 
decision constitute new and material evidence, as these 
reports reflect that examiners have concluded that the 
veteran has PTSD.  This evidence bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant of evidence previously 
submitted, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a).  New and material evidence has been 
submitted, and the Board agrees with the RO determination 
that the claim must be reopened.

Once a claim is reopened, VA must determine whether all 
duties to develop the claim have been met and whether the 
evidence of record is sufficient to allow review on the 
record.  In this case, further development of the evidence is 
required under the VCAA.  As noted in the Introduction, 
above, after that development is conducted, the issue of 
entitlement to service connection for PTSD will be addressed 
in a separate decision. 


ORDER

The request to reopen a claim of entitlement to service 
connection for PTSD is granted, and the appeal is allowed to 
this extent only.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

